On the original submission of this case no brief was filed either by appellant or the state. The court read the record and came to the conclusion that there was no prejudicial error and that no opinion was necessary. The judgment was affirmed without opinion.
On rehearing appellant files brief in which he urges two points: (1) The trial court permitted evidence of sales without confining such evidence to twelve months before the return of the indictment; (2) the evidence for the state is too indefinite to sustain a conviction. The first contention is not borne out by the record. The indictment was returned at the fall term of the circuit court in 1928; the witness testified that the sales took place in Coffee county, on defendant's place, some time between January 18th and April 1st of that year. This sufficiently identified the time and place to support a conviction. As to the second contention, we may say that, if the jury believed the evidence of the only state's witness beyond a reasonable doubt, they were justified in returning a verdict of guilt. This court cannot pass upon the credibility of witnesses. This must be left to the jury.
The application is overruled.